Citation Nr: 0506126	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  00-21 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than January 14, 
1998, for the grant of service connection for residuals of 
tendon lacerations to the right forearm with median nerve 
damage.


REPRESENTATION

Appellant represented by:	George J. Bauerle, III, 
Attorney


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1974 to 
May 1974.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from May 2000 and September 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island.  The May 2000 
decision granted service connection for residuals of tendon 
lacerations to the right forearm, with median nerve damage, 
and assigned an effective date of July 8, 1999.  A November 
2000 rating decision changed the effective date to June 30, 
1999.  And the September 2004 rating decision revised the 
effective date to January 14, 1998.  The veteran wants an 
earlier effective date.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  The veteran's claim for service connection for residuals 
of tendon lacerations to the right forearm, with median nerve 
damage, was received at the RO on July 12, 1993.

3.  A December 1993 rating decision denied the claim; and in 
response, the veteran filed a timely notice of disagreement 
(NOD) in May 1994.

4.  In September 1994, the RO issued him a statement of the 
case (SOC), but he did not receive it (or notice of it) 
because it was not sent to the correct address.

5.  In January 1998, the RO received an inquiry from the 
veteran's representative regarding the status of the claim 
for service connection and informing the RO of the veteran's 
new address.

6.  A May 2000 rating decision granted the claim for service 
connection for residuals of tendon lacerations to the right 
forearm, with median nerve damage, and assigned an effective 
date of July 8, 1999.

7.  The veteran since has received earlier effective dates - 
initially retroactive to June 30, 1999, and more recently to 
January 14, 1998.


CONCLUSION OF LAW

The requirements are met for an even earlier effective date 
of July 12, 1993, for the grant of service connection for 
residuals of tendon lacerations to the right forearm, with 
median nerve damage.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.155, 3.159, 
3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Due Process Considerations

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  This includes in cases, as here, involving claims for 
earlier effective dates, notifying the veteran that evidence 
of an earlier filed claim is necessary to substantiate the 
claim.  See Huston v. Principi, 17 Vet. App. 195 (2003).  The 
VCAA also requires that VA assist a claimant in obtaining 
that evidence unless there is no reasonable possibility that 
assisting him will aid in substantiating his claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The May 2000 and 
September 2004 rating decisions appealed, the June 2000 SOC, 
and the September 2004 supplemental SOC (SSOC), as well as an 
April 2004 letter to the veteran, notified him of the 
evidence considered and the pertinent laws and regulations.  
The RO also indicated it would review the information of 
record and determine what additional information was needed 
to process his claim.  And the April 2004 letter, in 
particular, apprised him of the type of information and 
evidence needed from him to support his claim, what he could 
do to help in this regard, and what VA had done and would do 
in obtaining supporting evidence.  See, e.g., 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  This 
type of notice is what is specifically contemplated by 
the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and private 
medical records have been obtained.  Also, he was provided 
with a VA examination.  In addition, he was provided several 
other opportunities to submit additional evidence in support 
of his claim - including following the RO's April 2004 VCAA 
letter.  He also had an additional 90 days to identify and/or 
submit supporting evidence after certification of his appeal 
to the Board, and even beyond that with sufficient 
justification.  See 38 C.F.R. § 20.1304 (2004).  So the Board 
finds that the duty to assist has been satisfied and the case 
is ready for appellate review.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II at 119-120.  

In this case, as mentioned, the veteran was provided the 
required VCAA notice in an April 2004 letter.  This letter 
was sent after the initial adjudication of his claim in May 
2000.  So compliance with the explicit timing requirements of 
§5103(a) is impossible without the nullification of that 
initial RO decision.  No matter, though.  In Pelegrini II, 
the Court stated it was (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 122.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7194(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
123-124, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").  This suggests that in cases where, as here, the 
VCAA notice was sent after the RO's initial unfavorable 
decision, it is appropriate for the Board to remand the claim 
to the RO for further development and readjudication.  But 
since, in this particular case, the April 2004 VCAA notice 
was provided prior to the issuance of the September 2004 
SSOC, as well as before veteran's appeal was certified to the 
Board for adjudication, he already has been fully apprised of 
this law and given more than ample opportunity to identify 
and/or submit additional supporting evidence.  Indeed, as 
mentioned, he even had an additional 90 days once his appeal 
arrived at the Board to identify and/or submit additional 
supporting evidence, and even beyond that with justification 
for not meeting this deadline.  38 C.F.R. § 20.1304 (2004).  
Consequently, satisfactory measures already have been taken 
to overcome the problems with the VCAA timing requirements as 
outlined in Pelegrini II.



The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the April 2004 VCAA notice letter that 
was provided to the veteran does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claim.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) 
(the Court's statements in Pelegrini I that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA).  The Board is 
bound by the precedent opinions of VA's General Counsel, as 
the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of April 2004, the veteran 
was requested to respond within 60 days, and it has not yet 
been more than one year since the April 2004 letter.  
Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) was invalidated 
by the United States Court of Appeals for the Federal Circuit 
in Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. September 2003).  
The offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision was invalid because it was inconsistent with the 
statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Moreover, since the Board is granting an earlier effective 
date - retroactive to the point in time requested - any 
concerns about whether there has been compliance with the 
VCAA are merely inconsequential since, regardless, the 
veteran is receiving what he is asking for.



II.  Background

On July 12, 1993, the RO received the veteran's claim for 
service connection for residuals of tendon lacerations of the 
right forearm with median nerve damage.  A December 1993 
rating decision denied his claim.  Notice of the rating 
decision, along with a copy of the rating decision, was 
mailed to the veteran at "[redacted]" in 
[redacted], Rhode Island.  And in response, he filed a 
timely NOD in May 1994.  In September 1994, the RO prepared 
an SOC and included notice of the veteran's rights to file a 
substantive appeal to the Board (by submitting a VA Form 9 or 
equivalent statement).  The RO mailed the SOC and attached 
notice to "[redacted]" in [redacted], Rhode 
Island.  The U.S. Postal Service returned the SOC to the RO, 
indicating the package could not be delivered and that a 
forwarding order had expired.

The RO subsequently attempted to verify whether the address 
listed on the SOC was correct, and the Postmaster responded 
that there was no such address.  Nevertheless, while the RO 
re-mailed the SOC to the [redacted] address in October 
1994, there is no indication the RO attempted to mail the SOC 
and notice to the [redacted] address.  And there also is 
no indication the veteran otherwise had changed his address 
of record.  Apparently, according to notations on the envelop 
in which the RO initially mailed the SOC, when the U.S. 
Postal Service returned it as undeliverable, the RO contacted 
the veteran's then representative of record (the Disabled 
American Veterans (DAV) service organization), which 
responded by mistakenly verifying the RO had indeed used the 
correct address in mailing the SOC.  So the RO re-mailed the 
SOC to this same address - when, in actuality, it was 
incorrect.

In August 1986, the veteran's former representative filed a 
petition to reopen his claim for service connection for his 
right arm disorder.  The RO replied that VA had begun 
processing his claim, and then sent the veteran a second 
letter informing him that he had 60 days to submit 
information in support of his petition to reopen his claim of 
entitlement to service connection.  The RO also informed him 
that an SOC was mailed to him in September 1994.

In November 1996, the veteran sent a letter to the RO 
indicating he encountered difficulty in obtaining some 
private medical records he felt supported his claim.  The RO 
responded by explaining that he needed to submit new and 
material evidence to reopen his claim of entitlement to 
service connection for a right arm disorder.  The RO also 
informed him that he had one year to submit evidence 
in support of his claim and provided a copy of his right to 
appeal.

In January 1998, the veteran's current representative 
submitted a letter to the RO, inquiring as to the status of 
the veteran's 1996 claim.  In February 1998, the RO replied 
that a 1993 rating decision had denied service connection, 
and that the veteran would have to demonstrate that his pre-
existing right arm disorder was aggravated during his 
military duty with 60 days of the letter.  Following 
correspondence between the RO and the veteran's 
representative and the submission of additional evidence, the 
RO granted service connection of the veteran's residuals of 
tendon lacerations of the right forearm, with median nerve 
damage, in a May 2000 rating decision.  The RO assigned an 
effective date of July 8, 1999.  He was notified of the RO's 
decision in June 2000.

Later in June 2000, the veteran's representative submitted a 
statement (NOD) disagreeing with the effective date assigned 
for the grant of service connection for residuals of tendon 
lacerations of the right forearm with median nerve damage.  
In response, the RO informed the veteran's representative 
that the effective date was July 8, 1999, because the 
December 1993 rating decision had become final and binding on 
the veteran when he did not file a timely substantive appeal 
after the September 1994 SOC was issued (i.e., within 1 year 
of notification of the December 1993 rating decision or 
within 60 days of the SOC, whichever was later).  The RO 
further stated that the veteran had failed to submit evidence 
supporting his August 1996 claim to reopen; and that he did 
not submit evidence in connection with his more recent claim 
to reopen in January 1998.  The RO went on to explain that 
the effective date of July 8, 1999, was assigned because that 
was when the veteran submitted evidence in support of his 
claim to reopen.  His representative again disagreed, an SOC 
was issued in August 2000, and the veteran perfected his 
appeal to the Board.  

In a November 2000 rating decision, the RO amended the 
effective date for the grant of service connection for the 
veteran's residuals of tendon lacerations of the right 
forearm, with median nerve damage, to June 30, 1999.  The 
veteran, through his representative, again disagreed.  
Following additional correspondence, an SSOC was issued in 
September 2004, which denied an earlier effective date.  An 
informal conference between the Decision Review Officer (DRO) 
and the veteran's representative was held, following which 
the RO issued another SSOC wherein the veteran was granted an 
earlier effective date of January 14, 1998, on the basis that 
the RO did not provide formal notification of the denial of 
his claim following his failure to submit evidence within 60 
days of his January 1998 petition to reopen.  The RO also 
acknowledged arguments from his representative that the 
veteran was not properly notified of his initial appeal 
following the December 1993 rating decision, but stated that 
he was not entitled to an earlier effective date on this 
basis because the SOC was returned by the U.S. Postal Service 
because no such address existed and he did not provide VA 
with a current address at that time.

III.  Entitlement to an Earlier Effective Date

The law governing the assignment of an effective date for an 
award of disability compensation is contained in 38 U.S.C.A. 
§ 5110(b)(1) (West 2002), which provides:

The effective date of an award of 
disability compensation to a veteran 
shall be the day following the date of 
discharge or release [from service] if 
application therefore is received within 
one year from such date of discharge or 
release.

See also 38 C.F.R. § 3.400(b)(2) (2003) (to the same effect).  
Otherwise, in cases where the application was not filed until 
more than one year after service, the effective date will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  Id.

VA must look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  And VA is required to identify and 
act on informal claims for benefits.  See 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 
198-200 (1992).  An informal claim must identify the benefit 
sought.  See 38 C.F.R. § 3.155(a).  But in order for benefits 
to be paid under the laws administered by the VA, a specific 
claim in the form prescribed by the Secretary of VA must be 
filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. § 3.151(a).  And 
all claims for benefits filed with the VA, formal or 
informal, must be in writing.  See Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).

The Board finds that, under 38 C.F.R. § 3.400(b)(2), July 12, 
1993 is the appropriate date for the grant of service 
connection for the veteran's residuals of tendon lacerations 
of the right forearm with median nerve damage.  The evidence 
clearly indicates that the Providence, Rhode Island, RO first 
received his claim for this condition on July 12, 1993.  See 
McColley v. West, 13 Vet. App. 553, 556-557 (2000) ("An 
award . . . is not contingent on the 'mailing' of the 
required evidence, but rather its 'receipt' by VA.").  And 
although he submitted a timely NOD in response to the RO's 
initial denial of his claim, it was the RO's mistake (not 
his) in mailing the resulting SOC to an incorrect address.  
So he never received the SOC, much less the included notice 
of his additional obligation to submit a VA Form 9 or 
equivalent statement to actually perfect his appeal to the 
Board.  38 C.F.R. § 20.200 (2004).  Furthermore, absent this 
requisite notice, the time limit for appealing that initial 
decision was tolled (i.e., "stopped") until such time as 
the required notice was sent to the correct address.  See, 
e.g., Tablazon v. Brown, 8 Vet. App. 359, 361 (1995), citing 
Hauck v. Brown, 6 Vet. App. 518 (1994) (when a veteran never 
received notification of a decision denying his claim, then 
the usual one-year limit for timely appealing the decision 
does not begin to accrue ("run")).  And, unfortunately, the 
RO never realized this mistake until long after the fact.  
This, of course, was partly the RO's administrative 
oversight, but also bare in mind the RO contacted the 
veteran's then representative of record - the DAV, and that 
organization also incorrectly confirmed that the address used 
in mailing the SOC was correct - when, in actuality and 
hindsight, it was not.

Regardless, though, the veteran had no culpability in this 
unfortunate circumstance.  So he should not be penalized as a 
consequence of it.  As previously indicated, the RO mailed 
the rating decision to "[redacted]," his correct 
address, but mailed the SOC to "[redacted]," an 
incorrect address.  See 38 C.F.R. § 19.30(a) (the RO must 
furnish the SOC to an appellant at the address of record).  
According to the veteran's contemporaneous VA medical records 
and August 1993 VA examination report, the "[redacted]" 
address was the right address to use, as the veteran had 
always received correspondence at this address.  On the other 
hand, previous mailings to the "[redacted]" address 
were returned to the RO.

As such, it appears there was an error in transcription of 
the address by the RO when mailing the SOC.  Thus, the 
veteran did not receive timely notice of the September 1994 
SOC.  Consequently, the normal statutory period for timely 
perfecting a substantive appeal of the December 1993 rating 
decision did not expire in December 1994.  Rather, it was 
tolled indefinitely, as he did not receive the requisite 
notice of the SOC due to the RO's error.  See 38 C.F.R. 
§ 20.302(b)(1) (a substantive appeal must be filed within 60 
days of the SOC or the remainder of the one year from the 
date of the mailing of the rating decision, whichever is 
later).  See also Best v. Brown, 10 Vet. App. 322, 325 (1997) 
(for a VA decision to become final and binding on a veteran, 
he or she must first receive written notification 
of the decision).  The written notification also must explain 
the reasons and bases for the decision and apprise the 
veteran of his or her procedural and appellate rights, in the 
event he disagrees with the decision and elects to appeal - 
or, in this particular case, finish doing what he needed to 
do to actually perfect his appeal.  See 38 U.S.C.A. § 
5104(a); 38 C.F.R. §§ 3.103, 19.25.

Moreover, since the veteran did not receive timely notice of 
the September 1994 SOC denying his claim for service 
connection for residuals of tendon lacerations of the right 
forearm, with median nerve damage, notice was not sent in the 
regular course of government action and thus, the "the 
presumption of [administrative] regularity [that] supports 
the official acts of public officers," Butler v. Principi, 
244 F.3d 1337, 1340 (2001), does not apply.  See Schoolman v. 
West, 12 Vet. App. 307, 310 (1999) ("'clear evidence to the 
contrary' is required to rebut the presumption of regularity, 
i.e., the presumption that the notice was sent in the regular 
course of government action.").

The veteran's contention that he did not receive notice of 
the RO's September 1994 SOC is supported by the evidence of 
record, i.e., the absence from the claims file of another SOC 
being sent to the "[redacted]" address.  See Schoolman, 
supra ("an appellant's statement of nonreceipt does not by 
itself constitute the type of clear evidence needed to rebut 
the presumption of regularity that the notice was sent.").  
Therefore, the evidence of record is sufficient to rebut the 
presumption of regularity.

As the effective date of the award of benefits to the veteran 
is the later of the date entitlement arose or the date of the 
claim, the appropriate effective date for the grant of 
service connection for residuals of the tendon lacerations of 
his right forearm, with median nerve damage, is July 12, 
1993, the date of receipt of his initial claim for this 
condition.


ORDER

An earlier effective date of July 12, 1993, is granted for 
service connection for residuals of tendon lacerations of the 
right forearm, with median nerve damage, subject to the laws 
and regulations governing the payment of VA compensation.




	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


